United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, Neopit, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1661
Issued: May 28, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 4, 2018 appellant, through counsel, filed a timely appeal from an August 13,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than 12 percent
permanent impairment of the right lower extremity, for which he previously received schedule
award compensation.
FACTUAL HISTORY
On January 20, 2014 appellant, then a 26-year-old logger-sawyer, filed a traumatic injury
claim (Form CA-1) alleging that: on January 9, 2014 he was struck by a falling tree limb and
sustained multiple fractures of his right leg, ankle, and foot; broken teeth; a right elbow laceration;
and a traumatic brain injury while in the performance of duty. He stopped work on the date of
injury. By decision dated February 7, 2014, OWCP accepted that appellant sustained a concussion
without loss of consciousness and a closed fracture of the right tibia.
Appellant underwent provisional external fixation of the right ankle fractures on an
emergent basis soon after the injury. On January 30, 2014 Dr. Brian R. Sears, an attending Boardcertified orthopedic surgeon, performed an open reduction and internal fixation (ORIF) of right
tibial plafond and lateral malleolus fractures. The fixation was located directly under an
intramedullary nail placed after a 2005 motor vehicle accident.3 OWCP paid appellant
compensation for total disability commencing February 25, 2014.4 Appellant did not return to
work.
On November 6, 2014 OWCP expanded its acceptance of the claim to include a closed
fracture of the right lateral malleolus and two broken teeth.
On January 12, 2017 appellant filed a claim for a schedule award (Form CA-7).
In support of his claim, appellant submitted an August 4, 2016 report by Dr. Neil Allen, a
Board-certified internist and neurologist, who found 22 percent permanent impairment of the right
lower extremity due to a moderate inversion deficit of the right ankle caused by the accepted
fractures. Dr. Allen noted appellant’s history of injury and treatment. His findings on examination
included a stiff gait pattern, tenderness to palpation of the right ankle mortise joint, and mild-tomoderate crepitus of the right ankle. Dr. Allen found restricted range of motion of the right ankle,
including inversion limited to 10 degrees. He referred to Table 16-2 (ankle grid) on page 503 of
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) under ankle fracture/dislocation.5 Dr. Allen determined that
appellant fell into a class of diagnosis of 2 for a moderate inversion deficit, grade C impairment
with a grade modifier of one for functional history (GMFH) (altered gait, American Academy of
3

In reports dated January 9 and June 2, 2014, Dr. Sears noted that appellant had sustained right lower extremity
injuries in a severe motor vehicle accident in 2005, including a right tibial fracture with intramedullary nail fixation
and a right foot fracture. He further noted that, prior to the January 30, 2014 employment injury, he had recovered
well and functioned normally from an orthopedic standpoint.
4

Appellant participated in physical therapy treatments commencing in June 2014.

5

A.M.A., Guides (6th ed. 2009).

2

Orthopedic Surgeons (AAOS) lower limb questionnaire score of 66), a grade modifier of 2 for
physical examination (GMPE) (mild alteration in alignment/deformity compared to unaffected
side, mild palpatory findings, mild motion deficit -- eversion, and 2 cm muscle atrophy at right
calf), and a grade modifier of 3 for clinical studies (GMCS) (moderate-to-severe right midfoot
degenerative joint space narrowing and advanced arthritic changes within the talonavicular joint
and midfoot), for a net adjustment of zero. He opined that appellant had 22 percent right lower
extremity permanent impairment. Dr. Allen noted that appellant had reached maximum medical
improvement (MMI).
OWCP referred Dr. Allen’s report, the medical record, and a statement of accepted facts
(SOAF) to Dr. Morley Slutsky, a Board-certified occupational medicine specialist and an OWCP
district medical adviser (DMA), to obtain an impairment rating. In a report dated February 23,
2017, the DMA opined that appellant’s most impairing diagnosis was a tibial plafond fracture with
mild motion loss, rated at class 1, row 2 of Table 16-2 on page 503. He found a GMFH of 1
(AAOS questionnaire, no gait aid or external orthotic device), a GMPE of 2 (tenderness and
crepitation), and no GMCS as the studies had been used to place appellant into the correct
diagnostic class and could not be used again to assign a grade modifier. Dr. Slutsky calculated a
net adjustment of 1, for a final grade of D, equaling 12 percent permanent impairment of the right
lower extremity. He noted that appellant had reached MMI as of the date of Dr. Allen’s
examination.
By decision dated March 23, 2017, OWCP granted appellant a schedule award for 12
percent permanent impairment of the right lower extremity. The award covered a period of 34.56
weeks for the period August 4, 2016 to April 2, 2017.
On July 31, 2017 appellant, through counsel, requested reconsideration, contending that
the DMA had misapplied the A.M.A., Guides and had failed to consider all relevant medical
evidence. She submitted a July 13, 2017 addendum report by Dr. Allen, in which he clarified that
appellant’s right ankle inversion was limited to five degrees. Dr. Allen also contended that the
GMCS of 3 should be allowed. He reiterated his prior assessment of 22 percent permanent
impairment of the right lower extremity.
On August 25, 2017 OWCP requested that the DMA review Dr. Allen’s addendum report
and indicate whether it had established an increased percentage of permanent impairment. In a
report dated September 6, 2017, the DMA characterized Dr. Allen’s report as confusing, as he
provided sets of range of motion measurements in and out of brackets. He noted that he could not
perform “final calculations” until OWCP ascertained if Dr. Allen had performed three sets of range
of motion measurements as required by the A.M.A., Guides.
By decision dated September 13, 2017, OWCP denied modification of its prior decision,
finding that the additional medical evidence submitted had not demonstrated a greater percentage
of permanent impairment than that which was previously awarded. It noted that, if appellant
wished to claim an increased schedule award, he should request that Dr. Allen submit additional
information regarding right ankle motion as described by the DMA.
On May 1, 2018 appellant, through counsel, requested reconsideration, contending that the
DMA had misapplied the A.M.A., Guides, that OWCP should have accorded Dr. Allen’s opinion

3

the weight of the medical evidence, and that referral to a DMA was unnecessary as Dr. Allen’s
reports were clear and correct. She submitted an October 11, 2017 addendum report by Dr. Allen,
in which he clarified that he obtained three trials of all range of motion measurements. Dr. Allen
contended that the DMA had misread his measurement of 5 degrees inversion, a moderate deficit,
as 10 degrees, a mild deficit. He explained that during the August 4, 2016 examination of
appellant’s right ankle, he had observed -10 degrees dorsiflexion, 45 degrees plantar flexion, 5
degrees inversion, and 10 degrees eversion. Dr. Allen noted that he had based his impairment
rating on a diagnosis-based impairment (DBI) of tibial plafond fracture with moderate motion
deficits, based on imaging studies from the date of injury, and a moderate motion deficit of 5
degrees inversion. He concluded that appellant had 22 percent permanent impairment of the right
lower extremity.
On July 30, 2018 OWCP requested that the DMA review Dr. Allen’s October 11, 2017
addendum report and indicate whether it had established an increased percentage of permanent
impairment. In a report dated August 7, 2018, the DMA explained that he selected the DBI rating
method as it resulted in 12 percent permanent impairment, whereas the ROM method yielded 7
percent permanent impairment. He explained that Dr. Allen had misapplied the A.M.A., Guides
as he misclassified “mild” motion deficits at class 1, row 2 of Table 16-2 as a “moderate,” class 2
impairment. The DMA explained that Dr. Allen’s calculation of a grade C impairment required
inclusion of a GMCS of 3, although no grade modifier was warranted as clinical studies had been
used to determine the correct diagnostic class. He found a grade D impairment based on a GMFH
of 1 and GMPE of 2. The DMA confirmed his prior finding of 12 percent permanent impairment
of the right lower extremity.
By decision dated August 13, 2018, OWCP denied modification of its prior decision,
finding that the additional medical evidence submitted had not demonstrated a greater percentage
of permanent impairment than that previously awarded. It found that the opinion of the DMA
remained controlling as Dr. Allen had misapplied the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provisions of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

4

the A.M.A., Guides as the uniform standard applicable to all claimants.8 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.9
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning, Disability and Health
(ICF).10 Under the sixth edition, for lower extremity impairments the evaluator identifies the
impairment of the class of diagnosis (CDX) condition, which is then adjusted by grade modifiers
of GMFH, GMPE, and GMCS.11 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX)
+ (GMCS-CDX).12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP DMA for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser providing
rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than 12
percent permanent impairment of the right lower extremity, for which he previously received
schedule award compensation.
In support of his claim for a schedule award appellant submitted an August 4, 2016 report
from Dr. Allen, who opined that appellant had 22 percent permanent impairment of the right lower
extremity due to his right tibial plafond and lateral malleolus fractures. He reviewed medical
records and the history of the employment injury. Dr. Allen also provided examination findings
and noted that appellant had reached MMI. He referenced Table 16-2 of the A.M.A., Guides
(ankle grid), under ankle fracture/dislocation.14 Dr. Allen also provided July 13 and October 11,
2017 addendum reports clarifying his range of motion measurements.
Dr. Slutsky, a DMA, reviewed Dr. Allen’s impairment rating and disagreed with his
assessment. In his August 7, 2018 report, he explained that Dr. Allen made an error when he rated
mild right ankle motion deficits as moderate, which caused his impairment classification of class
8

Id. at § 10.404(a); see also Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
10

A.M.A., Guides, supra note 5 at page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
11

Id. at 493-556.

12

Id. at 521.

13

M.J., Docket No. 17-1776 (issued December 19, 2018); P.R., Docket No. 18-0022 (issued April 9, 2018). See
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5 (March 2017).
14

A.M.A., Guides, supra note 5 at 503.

5

2 to be in error. The DMA further explained that Dr. Allen should not have included an adjustment
for clinical studies as the imaging studies of record had already been used to determine the correct
diagnostic class. The grade C impairment classification was thus in error.
The DMA reviewed the case record and determined that appellant had 12 percent
impairment of the right lower extremity. He determined that appellant had attained MMI as of
August 4, 2016, the date of Dr. Allen’s examination. The DMA explained that appellant had a
class 1, row 2 DBI impairment for mild right ankle motion deficits, with a grade D impairment
based on a functional history adjustment of 1 for an AAOS lower limb questionnaire score of 66,
and a physical examination adjustment of 2 for tenderness and crepitation. These deficits equaled
12 percent permanent impairment of the right lower extremity.
The Board finds that the weight of the medical evidence rests with the opinion of the DMA,
as he provided the only impairment rating that properly applied the sixth edition of the A.M.A.,
Guides. The DMA appropriately applied the sixth edition of the A.M.A., Guides in determining
that appellant had 12 percent permanent impairment of the right lower extremity.15 The record
does not contain any other medical evidence in conformance with the sixth edition of the A.M.A.,
Guides establishing greater than the 12 percent permanent impairment of the right lower extremity
previously awarded.16
On appeal counsel reiterates arguments made in support of the May 1, 2018 request for
reconsideration. As explained above, OWCP properly accorded the DMA the weight of the
medical evidence as Dr. Allen had misapplied the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 12
percent permanent impairment of the right lower extremity, for which he previously received
schedule award compensation.

15

M.J., supra note 13; M.C., Docket No. 15-1757 (issued March 17, 2016). In both cases, the only medical evidence
that demonstrated a proper application of the A.M.A., Guides was the report of the medical adviser).
16

A.M.A., Guides 516.

6

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 28, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

